Citation Nr: 0410860	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date prior to January 17, 1984 for the 
award of a total disability rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's sister, the veteran's wife, and the 
veteran's son





ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1976 to May 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 1990 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which denied a total rating for 
compensation purposes based on individual unemployability.  In May 
1994, the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing panel.  In May 1995, the veteran was 
afforded a hearing before a VA hearing officer.  In November 1996, 
the veteran was afforded a hearing before one of the undersigned 
Veterans Law Judges sitting at the RO.  In May 1997, the Board 
denied an effective date prior to September 17, 1985 for the award 
of a 100 percent schedular disability evaluation for the veteran's 
schizophrenia with anxiety; granted a total rating for 
compensation purposes based on individual unemployability for the 
period between June 1, 1984 and September 16, 1985; and remanded 
the issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability for the 
period between May 5, 1979 and May 31, 1984 to the RO for 
additional action.  

In February 1999, the RO expressly considered and declined to 
refer the veteran's claim to the Director, VA Compensation and 
Pension Service for the assignment of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  In January 2000, the veteran was 
afforded a hearing before a Veterans Law Judge.  In June 2000, the 
Board determined that an effective date in January 1984 was 
warranted for the award of a 



total rating for compensation purposes based on individual 
unemployability.  In July 2000, the RO retroactively effectuated 
the veteran's award of a total rating for compensation purposes 
based on individual unemployability as of January 17, 1984.  

The veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2002, the Court 
granted the parties' Joint Motion for Remand; vacated that portion 
of the Board's June 2000 decision which denied an effective date 
prior to January 1984 for the award of a total rating for 
compensation purposes based on individual unemployability; and 
remanded that issue to the Board for additional action.  

In April 2002, the Board informed the veteran that the Veterans 
Law Judge who had conducted his January 2000 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
April 2002, the veteran informed the Board that he wished a video 
hearing before a Veterans Law Judge.  In May 2002, the Board 
remanded the veteran's appeal to the RO so that he could be 
afforded the requested video hearing.  

In November 2002, the veteran was afforded a video hearing before 
the undersigned Acting Veterans Law Judge.  In June 2003, the 
Board remanded the veteran's appeal to the RO for additional 
action.  In February 2004, the veteran submitted a Motion to 
Advance on the Docket.  In March 2004, the undersigned Acting 
Veterans Law Judge granted the veteran's motion.  The veteran is 
represented in this appeal by the American Legion.  


FINDINGS OF FACT

1.  The veteran's January 1984 claim for a total rating for 
compensation purposes based on individual unemployability was 
received by the RO on February 29, 1984.  



2.  Service connection is in effective solely for schizophrenia 
with anxiety.  The disability was evaluated as 30 percent 
disabling between May 5, 1979 and March 31, 1982 and as 50 percent 
disabling between April 1, 1982 and May 31, 1984.  

3.  The veteran was substantially and gainfully employed until 
January 17, 1984.  


CONCLUSION OF LAW

An effective date prior to January 17, 1984 for an award of a 
total rating for compensation purposes based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In January 1980, the VA established service connection for 
schizophrenia with anxiety and assigned a 30 percent evaluation 
for that disability; and effectuated the award as of May 5, 1979.  
A February 1981 hospital summary from Doctors Memorial Hospital 
reflects that the veteran had increased somatic complaints.  He 
reported that he was "not coping well at work."  He was noted to 
be employed by the United States Postal Service (USPS) as a letter 
carrier.  He diagnosed with paranoid-type schizophrenia and 
discharged against medical advice.  

A March 1981 psychological evaluation from Tommy T. Stigall, 
Ph.D., states that the veteran was seen on the behest of the USPS.  
The veteran was reported to have been employed by the USPS since 
October 1980.  He had been on administrative 



leave since February 18, 1981 after experiencing an apparent acute 
paranoid episode on the job.  The veteran was found to be totally 
disabled at the time of the examination.  However, Mr. Stigall 
believed that the veteran could possible return to work within 
sixty to ninety days.  

In March 1981, the veteran submitted an Income-Net Worth and 
Employment Statement (VA Form 21-527) in which he advanced that he 
had been previously employed as a postal worker.  He stated that 
he had become totally disabled on February 20, 1981.  

The report of a June 1981 VA examination for compensation purposes 
notes that the veteran reported that he was employed as a USPS 
letter carrier; had lost approximately two months from work due to 
illness; and was currently unable to return to his employment for 
at least ninety days due to his psychiatric disability.  The VA 
examiner observed that the veteran's paranoid-type schizophrenia 
was productive of moderately severe social and industrial 
impairment.  

The report of a December 1981 VA examination for compensation 
purposes states that the veteran remained employed as a letter 
carrier.  His schizophrenia was found to be manifested by moderate 
social and industrial impairment.  

In a February 16, 1982 written statement, the veteran acknowledged 
that he was still employed as a postal worker.  However, he 
reported that his service-connected psychiatric disability had 
increased in severity to the point where it was affecting his 
employment.  In a February 25, 1982 written statement, the veteran 
reported that he had lost his job with the USPS on February 12, 
1982.  

A March 1982 VA hospital summary states that the veteran was 
admitted upon his psychiatric complaints.  The veteran reported 
that he had been terminated from his USPS position on February 12, 
1982.  Upon discharge, the veteran was found to be "capable of 
employment."  



In May 1982, the RO denied a total rating for compensation 
purposes based on individual unemployability.  In June 1982, the 
RO informed the veteran in writing of both the adverse decision 
and his appellate rights.  The veteran did not subsequently submit 
a timely notice of disagreement with the adverse decision.  

A March 1983 VA treatment entry notes that the veteran was working 
as a school band director.  The veteran's wife reported that the 
veteran was not handling his students well.  He had been involved 
in a fistfight with a student.  

The report of a July 1983 VA examination for compensation purposes 
conveys that the veteran reported being employed in a 
"student/college music occupation."  He clarified that he was 
enrolled in a university music program and tried to obtain part-
time music-related jobs.  The VA examiner observed that the 
veteran's schizophrenia was productive of severe social and 
industrial impairment.  

A July 1983 written statement from Jeanne M. Estes, M.D., conveys 
that she had been treating the veteran's paranoid schizophrenia 
since February 1981.  She asserted that the veteran was disabled 
and was "unable to maintain himself without assistance from the 
VA."  

In a July 1983 written statement, the veteran reported that he had 
been "unable to get and hold gainful employment for any length of 
time" due to "persistent social and industrial deterioration."  At 
an October 1983 hearing before a VA hearing panel, the veteran 
testified that he tried to teach music by holding music classes 
and having people come to his house.  He clarified that he had 
worked for a florist and as a musician since leaving his 
employment with the USPS.  The veteran stated further that he was 
also attending graduate school music courses.  The veteran's 
former spouse testified that the veteran had become upset with 
someone at the school where he was employed.  



Written statements and associated documentation from the Iberville 
Parish School Board dated in December 1983 conveys that: the 
veteran was employed as a high school teacher and band director; 
was apparently in his second school year of employment at the 
school; and his performance had been less than satisfactory.  He 
was suspended with pay as of December 16, 1983.  The school 
personnel recommended that the veteran's employment be terminated 
of January 17, 1984 due to "incompetency and willful neglect of 
duty."  The school officials did not discuss the impact of the 
veteran's service-connected disability upon his work.  

A January 5, 1984 VA social worker entry states that the veteran 
related that he had lost his job with the school board due to 
"incompetence."  In a January 1984 written statement, the veteran 
indicated that he had "lost another job that I had worked very 
hard to maintain."  

In January 1984, the veteran submitted informal claims for both an 
increased evaluation for his service-connected psychiatric 
disability and a total rating for compensation purposes based on 
individual unemployability.  The claim was received by the RO on 
February 29, 1984.  

A February 1984 VA treatment record states that the veteran was 
not overtly psychotic.  Treating VA medical personnel directed the 
veteran to continue with his prescribed psychotropic medication.  
In August 1984, the RO increased the evaluation for the veteran's 
psychiatric disability from 30 to 50 percent and effectuated the 
award as of June 1, 1984.  

A November 1984 Social Security Administration (SSA) 
Administrative Law Judge opinion determined that the veteran had 
not held substantially gainful employment since December 16, 1983 
due to his schizophrenia.  The veteran was granted SSA disability 
benefits.  



In his August 1985 Veterans Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940), the veteran indicated 
that he had last worked on a full time basis on December 17, 1983.  
The veteran clarified that: he had been employed as a security 
guard from July 1979 to December 1979; as a substitute teacher 
from January 1980 to September 1980; as a postal worker from 
January 1980 to February 1982; had missed approximately two weeks 
from his postal job due to illness; had been employed as a school 
teacher from August 1982 to January 9, 1984; and had lost one day 
from that position due to illness.  He reported that the highest 
gross monthly earnings which he received as a teacher was 
$1,322.00.  

In August 1986, the Board remanded the issues of the veteran's 
entitlement to an evaluation in excess of 30 percent for his 
schizophrenia with anxiety for the period between April 1, 1982 
and April 18, 1984 and an evaluation in excess of 50 percent for 
his schizophrenia with anxiety for the period on and after June 1, 
1984 to the RO for additional action.  The Board noted that the 
veteran had submitted an informal claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability and referred it to the RO for adjudication.  

In April 1987, the RO increased the evaluation for the veteran's 
schizophrenia with anxiety from 50 to 100 percent and 
retroactively effectuated the award as of September 17, 1985.  In 
October 1988, the Board granted a 50 percent evaluation for the 
veteran's psychiatric disability for the period prior to April 18, 
1984 and a 70 percent evaluation for the period between June 1, 
1984 and September 16, 1985.  The Board again noted that the 
veteran had submitted a claim of entitlement to a total rating for 
compensation purposes based on individual unemployability and 
referred it to the RO for adjudication.  

In November 1988, the RO implemented the Board's decision by 
assigning April 1, 1982 as the effective date for the award of a 
50 percent evaluation and June 1, 1984 as the effective date for 
the award of a 70 percent evaluation for the veteran's 


psychiatric disability.  The RO denied a total rating for 
compensation purposes based on individual unemployability.  The 
veteran was not informed in writing of the denial of a total 
rating for compensation purposes based on individual 
unemployability or his associated appellate rights.  

In November 1990, the RO again denied a total rating for 
compensation purposes based on individual unemployability.  In May 
1994, the RO denied an effective date prior to September 17, 1985 
for the award of a 100 percent schedular evaluation for the 
veteran's psychiatric disability.  

In May 1997, the Board denied an effective date prior to September 
17, 1985 for the award of a schedular 100 percent evaluation for 
the veteran's psychiatric disability; granted a total rating for 
compensation purposes based on individual unemployability for the 
period between June 1, 1984 to September 16, 1985; and remanded 
the issue of the veteran's entitlement to total rating for 
compensation purposes based on individual unemployability prior to 
June 1, 1984 to the RO for additional action.  

In March 1999, the RO expressly considered and declined to refer 
the veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 4.16(b).  In June 
2000, the Board granted an effective date in January 1984 for the 
award of a total rating for compensation purposes based on 
individual unemployability.  In July 2000, the RO implemented the 
Board's decision by assigning January 17, 1984 as the effective 
date for the award of a total rating for compensation purposes 
based on individual unemployability.  In January 2002, the Court 
vacated that portion of the Board's June 2000 decision which 
denied an effective date prior to January 1984, for the award of a 
total rating for compensation purposes based on individual 
unemployability.  



II.  Earlier Effective Date

The veteran asserts that the appropriate effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability is May 5, 1979, the day following his 
separation from service.  The Court has determined that an award 
of a total rating for compensation purposes based on individual 
unemployability is an award of increased disability compensation 
for purposes of assigning an effective date.  Hurd v. West, 13 
Vet. App. 449 (2000); Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  The statute provides, in pertinent part, that:

(a)  Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor.  

***

(b)(2)  The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110 (West 2002).  

The pertinent provisions of 38 C.F.R. § 3.400 (2003) clarify that:

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  

***

(o)(2)  Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  

The relevant laws and regulations governing assignments of total 
ratings for compensation purposes based on individual 
unemployability in effect in 1984 are essentially the same as 
those currently in effect.  Total ratings for compensation 
purposes may be assigned where the combined schedular rating for 
the veteran's service-connected disability or disabilities is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to render the veteran unemployable 
without regard to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341 (2003).  The provisions of 38 C.F.R. § 
4.16 (2003), elaborate, in pertinent part, that:

  (a)  Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided That, if there is only 
one such 


disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  ...  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  

  (b) It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a) of this section.  
The rating board will include a full statement as to the veteran's 
service- connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  

Service connection is in effective solely for schizophrenia with 
anxiety.  The 


veteran's disability was evaluated as 30 percent disabling between 
May 5, 1979 and March 31, 1982 and as 50 percent disabling between 
April 1, 1982 and May 31, 1984.  

Initially, it is necessary to determine when the veteran's claim 
for a total rating for compensation purposes based on individual 
unemployability was received.  In May 1982, the RO denied a total 
rating for compensation purposes based on individual 
unemployability.  He was informed in writing of the adverse 
decision and his appellate rights.  The veteran did not submit a 
notice of disagreement with that decision.  Therefore, the 
determination is final.  He subsequently sought to reopen his 
claim for a total rating for compensation purposes based on 
individual unemployability in January 1984.  The claim was 
received by the RO on February 29, 1984.  In November 1988, the RO 
denied a total rating for compensation purposes based on 
individual unemployability.  The veteran was not informed in 
writing of the adverse decision or his associated appellate 
rights.  The RO again denied a total rating for compensation 
purposes based on individual unemployability in November 1990.  

As the veteran was not notified of the RO's November 1988 rating 
decision, it is not final.  Given this fact, the veteran's January 
1984 claim remained pending until the RO's November 1990 denial of 
a total rating for compensation purposes based on individual 
unemployability.  Therefore, the Board concludes that the 
veteran's claim for a total rating for compensation purposes based 
on individual unemployability was received on February 29, 1984.  

It is next necessary to determine when the veteran's entitlement 
to a total rating for compensation purposes based on individual 
unemployability arose.  The veteran has repeatedly and vehemently 
stated on appeal that the record supports assignment of a total 
and/or 100 percent evaluation for his service-connected 
psychiatric disability as of May 5, 1979, the day following 
service separation.  

In a March 1994 written statement, the veteran advanced that he 
was found to be 


totally disabled by a private psychiatrist and a psychologist in 
1981 and 1982.  At the May 1994 hearing before a VA hearing panel, 
the veteran testified that he had worked for only short periods of 
time during the period between service separation and 1985.  He 
also reported that he held a teaching certificate during that 
period.  Notwithstanding these facts, the veteran asserted that he 
had been essentially chronically unemployable following service 
separation.  The veteran's sister testified that while the veteran 
had been employed as a high school music teacher and director in 
1983 and 1984, his employer fired him in light of his service-
connected psychiatric disability.  

In a July 1995 written statement, the veteran reiterated that he 
had been terminated from his position as a high school music 
teacher and band director as a direct result of his service-
connected psychiatric disorder.  At the November 1996 hearing 
before one of the undersigned Veterans Law Judge sitting at the 
RO, the veteran testified that he had been able to work for only 
short periods of time prior to 1985.  He clarified that he was 
able to work toward receiving his graduate degree in music 
education and to be employed as a high school band director 
between 1982 and 1985.  

At the January 1997 hearing before a Veterans Law Judge, the 
veteran clarified that he had resigned from his position as a high 
school band director in lieu of being fired.  He believed that he 
had been incorrectly forced from his job by the school 
administration due to the perceived stigma of his service-
connected schizophrenia.  At the November 2002 hearing before the 
undersigned Acting Veterans Law Judge, the veteran reiterated that 
he should be considered as having been unemployable since service 
separation given the general nature of paranoid schizophrenia.  

The Board observes that service connection is in effect solely for 
schizophrenia with anxiety.  In its October 1988 decision, the 
Board determined that: the veteran's service-connected psychiatric 
disability was shown to be productive of no more than considerable 
industrial impairment which warranted assignment of no more than a 
50 percent evaluation during the period prior to April 18, 1984.  
In a 


November 1988 rating decision, the RO implemented the Board's 
decision by assigning an effective date of April 1, 1982 for the 
award of the 50 percent evaluation for the veteran's sole service-
connected disorder.  In May 1997, the Board denied an effective 
date prior to September 17, 1985 for the award of a schedular 100 
percent evaluation for the veteran's psychiatric disability.  The 
Board decisions and the implementing RO decision are now final.  
To the extent which the veteran challenges the schedular 
evaluation assigned for his service-connected disability prior to 
January 17, 1984, the Board may not revisit the issue of the 
appropriate evaluation for the veteran's psychiatric disorder in 
the instant appeal in the absence of either a claim of clear and 
unmistakable error in the prior Board decisions or an express 
Motion for Reconsideration of the decisions.  

The veteran did not meet the schedular criteria for a total rating 
for compensation purposes based on individual unemployability 
prior to January 17, 1984.  Further, the Board notes that the 
veteran remained employed, albeit on suspension with pay, by the 
Iberia Parish School Board until his resignation or termination on 
January 17, 1984.  He reported that he had received as much as 
$1,322.00 per month in pay as a schoolteacher, an amount well 
above the poverty level.  In reviewing a similar factual scenario, 
the Court has held that:

In view of § 4.16(a) and of the guidance set forth in the Court's 
precedents and drawing a helpful but not binding or determinative 
analogy from the full context of the SSA regulations discussed 
above, the Court holds that where, as in this case, the veteran 
became employed, as shown by clear and convincing evidence, at a 
substantially gainful occupation -- i.e., one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned annual 
income prior to his having been awarded a 100% rating based 


on individual unemployability -- such employment constitutes, as a 
matter of law, a substantially gainful occupation and thus "actual 
employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  Faust 
v. West, 13 Vet. App. 342, 356 (2000).  

The RO expressly considered and declined to refer the veteran's 
claim for assignment of a total rating for compensation purposes 
based on individual unemployability under the provisions of 38 
C.F.R. § 4.16(b).  As the veteran was engaged in substantially 
employment for well over a year prior to January 17, 1984, he was 
not unemployable and such referral under 38 C.F.R. § 4.16(b) would 
be improper.  The Board acknowledges that the veteran's service-
connected psychiatric disability was productive of significant 
vocational impairment prior to January 1984.  However, it was not 
shown to render the veteran unemployable prior to January 17, 
1984, the date of termination of his substantially gainful 
employment.  Therefore, the Board concludes that the appropriate 
effective date for the award of a total rating for compensation 
purposes based on individual unemployability is January 17, 1984, 
the day of his termination from his position as a high school band 
director, as his claim was received within the year thereafter.  
Accordingly, the benefit sought on appeal is denied.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act of 
2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 19, 2000, the date of the enactment of 
the VCAA.  The VA believes that this decision is incorrect as it 
applies to cases where the initial RO decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 


and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In reviewing the issue of the veteran's entitlement to an 
effective date prior to January 17, 1984 for the award of a total 
rating for compensation purposes based on individual 
unemployability, the Board notes that the veteran's claim was 
received in February 1984.  In June 2003, the Board remanded the 
veteran's appeal to the RO so that a VCAA notice could be issued 
to the veteran which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  The veteran was 
issued a VCAA notice in June 2003.  

As the VCAA notice was not provided to the veteran prior to the 
initial RO adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not address 
whether and, if so, how the Secretary can properly cure a defect 
in the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

In Pelegrini, the Court found that the provision of a VCAA notice 
to a veteran after a claimant has already received an initial 
denial of his claim would largely nullify the purpose of the 
notice and thereby prejudice the veteran by forcing him to 
overcome an adverse decision and substantially impair the orderly 
sequence of claims development and adjudication.  The Court 
acknowledged that the Secretary could show that the lack of a pre-
RO decision notice was not prejudicial to the veteran.  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a veteran.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the RO provide a pre-initial adjudication 


notice.  The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to nullify 
the notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This would 
be an absurd result.  As such, it is not a reasonable construction 
of 38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2) (West 2002); see also Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. § 
5103(a) from the general statutory command set forth in § 
7261(b)(2) that the Veterans Claims Court shall "take due account 
of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  As the Board makes the 
final decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 


38 U.S.C.A. § 5108 to proffer new and material evidence simply 
because a RO decision is appealed to the Board.  Rather, it is 
only after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied and 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003).  

The VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The veteran has been afforded multiple hearings 
before a VA hearing officer, a VA hearing panel, and Veterans Law 
Judges.  The hearing transcripts are of record.  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the June 2003 
notice provided to the veteran was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO prior 
to the transfer and certification of the appellant's case to the 
Board.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case (SSOC)] was 
issued to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notwithstanding Pelegrini, the Board finds that appellate review 
of the veteran's claim would not constitute prejudicial error.  



ORDER

An effective date prior to January 17, 1984 for the award of a 
total disability rating for compensation purposes based on 
individual unemployability is denied.



			
   JOAQUIN AGUAYO-PERELES                           J. T. 
HUTCHESON
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           Board 
of Veterans' Appeals



	                        
____________________________________________
	MARK W. GREENSTREET 
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



